Citation Nr: 0602354	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-23 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a muscle disease 
characterized as myasthenia gravis.

2.  Entitlement to a compensable evaluation for 
endometriosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had verified active service from April 1986 to 
August 1986 and July 1990 to June 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which in pertinent part, denied 
service connection for a muscle disease (characterized as 
myasthenia gravis and granted service connection for 
endometriosis, assigning a noncompensable evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.  


REMAND

A hearing was held before the undersigned, by means of video 
teleconferencing in July 2005.  In correspondence dated in 
December 2005, the Board advised the veteran that the 
transcript of that hearing revealed that much of her 
testimony was inaudible.  As such, the Board advised the 
veteran that VA is required by law to afford her the 
opportunity for another hearing.  In December 2005, the 
veteran responded that she desired another videoconference 
hearing before a Veterans Law Judge at the RO.

(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

Please schedule the veteran for a hearing 
at the RO in Columbia, South Carolina, by 
means of video teleconferencing before a 
Veterans Law Judge sitting at the Board 
in Washington, D.C.  Appropriate 
notification should be given to the 
veteran and her representative, and such 
notification should be documented and 
associated with the claims folder.


The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


